Citation Nr: 1200080	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  07-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to December 1969. 

This matter before the Board of Veterans' Appeals  (Board) arises from an appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO) that denied service connection for hearing loss and tinnitus. 

The Veteran was previously represented by the Veteran's of Foreign Wars when he initiated the claims on appeal, but in a February 2006 correspondence, he revoked that representation.  The Veteran stated that he would seek other representation for his claims.  To date, the Veteran has not identified any other representative in conjunction with his claims. 

The Veteran had previously indicated his desire to testify at a Travel Board hearing. See January 2007 VA Form 9, substantive appeal.  In correspondence received in March 2010, the Veteran withdrew his hearing request.  Therefore, the Board will proceed with consideration of his claims remaining on appeal.

In June 2010, the Board remanded this matter to the RO/Appeals Management Center (AMC) in Washington, DC for additional development.  After partially completing the requested actions, the AMC continued the denial of the claims for service connection for bilateral sensorineural hearing loss and for tinnitus (as reflected in a June 2011 supplemental statement of the case) and returned these matters to the Board for further appellate consideration.
 
The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

A review of the claims file reveals that one of the directives in the June 2010 remand was not accomplished.  In this regard, the Board instructed the RO/AMC to obtain a copy of a VA Ears, Nose and Throat (ENT) Compensation and Pension examination report dated August 17, 2004.  The record shows that in July 2010 the AMC contacted personnel at the Clarksburg VA medical center by telephone in effort to attempt to obtain the report.  However, a VA form 21-0820 reflects that the individual who had access to this record was on leave and that a note would be left for a return call.  To date, there is no indication that a return call was received or that the RO/AMC followed-up in their attempt to obtain this record.  Hence, another remand is warranted to attempt to obtain a copy of the VA ENT examination report dated August 17, 2004.   

A remand is also necessary in order to obtain an adequate etiological opinion with respect to the Veteran's hearing loss and tinnitus.  On remand the Veteran was afforded an additional VA audiology examination, dated in August 2010, to determine the etiology of his bilateral hearing loss and tinnitus.  In the report, the examiner stated that pure tone thresholds had a nonorganic component and should not be used for adjudication purposes.  However, the examiner did not explain the significance of this finding, to include why that rendered the current audiological test results unreliable.  In addition, the examiner opined that the Veteran's hearing loss and tinnitus were occupationally induced, but provided no rationale for this opinion.  In light of the above, the Board finds that the August 2010 examination report is inadequate and a remand is warranted to obtain a supplemental opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should again contact the Clarksburg VAMC and attempt to obtain a copy of the August 2004 ENT examination report.  If such report does not exist, such should be noted in the claims file.  The RO/AMC is reminded that VA must continue to obtain VA medical records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) ; 38 C.F.R. § 3.159(c)(2), (c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  If the report does not exist, but the Veteran did undergo examination in August 2004, he should be provided another ENT examination.

2.  Thereafter, the RO/AMC should return the claims file, along with a copy of this REMAND, to the audiologist who conducted the August 2010 VA audiology examination for a supplemental opinion. 

The August 2010 VA audiologist is requested to explain the significance of her finding that pure tone thresholds had a nonorganic component and why that rendered the current audiological test results unreliable.  In addition, she should provide an explanation and rationale for her opinion that the Veteran's hearing loss and tinnitus were occupationally induced. 

If the prior audiologist is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an examiner with the appropriate expertise, to address the etiology of the Veteran's bilateral sensorineural hearing loss and tinnitus.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report). 

The examiner should set forth all examination findings, along with the rationale for the conclusions reached, in a printed (typewritten) report. 

3.  To help avoid future remand, the RO/AMC must ensure that the requested actions have been accomplished in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, the RO/AMC should readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the RO/AMC must furnish the Veteran an appropriate supplemental SOC and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


